Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer filed on 11/9/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,897,898 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claims 1-2, 4, 7-15, 17, and 20 are pending in this application.
Claims 1-2, 4, 7-15, 17, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are deemed allowable in view of the claim amendments, arguments, and declaration filed on 3/29/2021 (see previous indication of allowability in the Office action of 5/28/2021), claim amendments filed on 10/25/2021, and the terminal disclaimer filed on 11/9/2021.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
It is noted for the record that another signed copy of the IDS originally filed on 11/15/20191 is attached hereto.  A final review of this application showed that “All references considered except where lined through” stamp was missing at the bottom of each IDS page.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        





    
        
            
        
            
    

    
        1 The first cited reference in this IDS is WO 2017009137.